Citation Nr: 0310749	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-12 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  The propriety of an initial 10 percent rating for 
service-connected epididymitis.  

3.  The propriety of an initial 10 percent rating for 
service-connected plantar fasciitis, right foot.  

4.  The propriety of an initial 10 percent rating for 
service-connected plantar fasciitis, left foot.  

5.  The propriety of an initial 10 percent rating for 
service-connected residuals of an injury of the left knee, 
status post operative meniscectomy.  

6.  The propriety of an initial 10 percent rating for 
service-connected adjustment disorder with depressed mood.  

7.  The propriety of an initial non-compensable (zero 
percent) evaluation for service-connected hemorrhoids.  

8.  The propriety of an initial non-compensable (zero 
percent) evaluation for service-connected sleep apnea.  

9.  The propriety of an initial non-compensable (zero 
percent) evaluation for service-connected pterygium, right 
eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active military service from June 
1977 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the RO.  


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, President Clinton 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Upon a review of the documented procedural history, the Board 
notes that the veteran has been given no notice of VCAA.  
Pursuant to a recent decision by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), this must 
be accomplished by the RO.  See Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

In addition, the Board notes that the veteran was last 
provided appropriate VA examinations in May 1998.  Additional 
psychiatric treatment is indicated since the time of the VA 
examination, as well as treatment for plantar fasciitis, 
sleep apnea, and a sigmoidoscopy in December 1999.  VA 
examinations are indicated for the veteran's service-
connected disabilities presently at issue.  

The Board additionally notes that in March 2003, additional 
evidence was received at the Board in support of this appeal.  
This evidence first must be reviewed at the RO.  

Under the circumstances described above, this case is 
Remanded to the RO for the following development:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any of the disorders at 
issue on appeal, that has not already 
been obtained in connection with his 
appeal.   Thereafter, the RO should 
attempt to obtain copies of any such 
records as identified by the veteran.  

2.  The RO should schedule the veteran 
for all appropriate VA examinations to 
determine the nature, and severity of all 
service-connected disabilities at issue 
on appeal, including epididymitis, 
bilateral plantar fasciitis, left knee 
impairment, psychiatric disability, 
hemorrhoids, sleep apnea and right eye 
pterygium.  The claims file should be 
reviewed in connection with these 
examinations, all indicated testing 
should be completed and the examiners are 
to set forth all relevant findings and 
conclusions in the examination reports 
provided.  

3.  Thereafter, the RO should complete 
any further development deemed warranted 
by their review of the record and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should review the 
evidence of record, and re-adjudicate the 
veteran's claims on appeal.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case, with an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further review.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


